Citation Nr: 9933557	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-10 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia  


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
left ankle strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
January 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO rating decision, which denied 
claims for increased ratings for service-connected 
lumbosacral strain with degenerative changes, and residuals 
of a left ankle strain.  


FINDINGS OF FACT  

1.  The veteran's lumbosacral strain is manifested by overall 
disability which is comparable to no more than moderate 
limitation of motion; he does not experience problems due to 
the strain greater than muscle spasm on extreme forward 
bending, loss of lateral spine motion, and characteristic 
pain with motion.  

2.  Residuals of a left ankle strain are manifested by 
overall disability which is comparable to no more than 
moderate limitation of motion.  


CONCLUSIONS OF LAW  

1.  An increased rating for service-connected lumbosacral 
strain with degenerative joint disease is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5292, and 5295 (1999).  

2.  An increased rating for service-connected residuals of a 
left ankle strain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Lumbosacral Strain

The veteran asserts that his service-connected lumbosacral 
strain warrants an evaluation in excess of 20 percent on 
account of constant pain and functional limitation.  He 
asserts he is unable to walk or stand for more than 10 or 15 
minutes without having to get off his feet and take a break 
from the pain.  The veteran reports that he is required to 
use a brace due to lumbosacral spine instability.  

In December 1993, the RO established service connection for 
disability characterized as lumbosacral strain with 
degenerative changes.  In doing so, the RO cited service 
medical records which included a March 1986 impression of 
sacroiliac strain.  While all in-service x-ray studies were 
negative for arthritis or low spine abnormality, the RO noted 
that September 1993 VA x-rays included an impression of 
minimal low back degenerative changes.  

Service records show complaints of low back pain both before 
(back pain associated with prostatitis) and after a March 
1986 incident, which incident was described as primarily a 
head injury resulting from a fall.  On examination at 
separation from service in November 1986, the veteran 
reported recurrent low back pain.  The examiner noted a 
history of mechanical lumbosacral strain, without 
radiculopathy or injury, which had "resolved" with 
conservative treatment.  Separation examinations of the spine 
and musculoskeletal and neurologic systems were normal.  

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis under Diagnostic Code 
5003, which in turn requires evaluation on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  However, this limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
Diagnostic Code 5003.  

Limitation of motion due to service-connected lumbosacral 
strain with degenerative changes is evaluated under 
Diagnostic Code 5295.  See VAOPGCPREC 36-97 (Dec. 12, 1997) 
(Diagnostic Codes other than Diagnostic Code 5292 contemplate 
limitation of motion of the low back); see also VAOPGCPREC 9-
98 (Aug. 14, 1998).  A 20 percent rating is assignable when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, in a standing position.  Id.  When 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
rating is warranted.  Id.  


Under Diagnostic Code 5292, a 20 percent rating is assignable 
for moderate limitation of motion of the lumbar spine.  A 40 
percent rating requires severe limitation of motion.  Id.  

The evidence of record does not warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5292 or 5295.  
Based on the recent evidence, including the November 1997 and 
February 1999 VA examinations, the veteran does not have 
severe limitation of motion of the lumbar motion.  On 
examination in November 1997, the veteran's low back motion 
included flexion to 30 degrees, extension to 10 degrees, with 
side-bending to 30 to 35 degrees bilaterally.  While this was 
accomplished with complaints of stiffness, pain and soreness, 
the veteran was able to squat and arise, and he was able to 
stand on his heels and toes.  Straight leg raising was 
negative while in a sitting position, with complaints of some 
low back pain on the right side at 50 degrees of straight leg 
raising in the lying position.  On VA examination in February 
1999, active low back range of motion was to 30 degrees of 
flexion, with extension to zero degrees, and rotation to 10 
degrees bilaterally, with bending to 10 degrees bilaterally, 
and complaints of moderate pain limited to the extremes of 
the above-noted ranges of motion.  He was able to heel stand, 
although he stated he was not able to toe stand, and he was 
unable to squat or rise.  

The Board also finds that the objective clinical evidence of 
low back symptomatology does not warrant a 40 percent 
evaluation under Diagnostic Code 5295.  There is no objective 
evidence of muscle spasms, no listing of the whole spine to 
the opposite side, no positive Goldthwait's sign, no 
neurologic deficit, and no sensory deficits.  While the 
veteran may be said to experience certain of the problems 
noted for severe lumbosacral strain under Diagnostic Code 
5295, there is no indication that he has abnormal mobility on 
forced motion.  Consequently, absent a showing of at least 
some of the symptoms noted for severe disability with 
abnormal mobility on forced motion, an increased rating is 
not warranted.  Diagnostic Code 5295.


The above-noted findings on repeated VA examinations reflect 
disability equating to moderate -- but not severe -- 
limitation of motion of the lumbar spine, warranting no more 
than the current 20 percent evaluation, if evaluated under 
Diagnostic Code 5292.  Indeed, the November 1997 examiner's 
remarks about how the veteran was able to ambulate and get on 
and off the examination table, and to get in and out of the 
examining room chair - all with minimal problems -- strongly 
suggest that his low back motion and functional impairment 
due to problems such as pain, are not limited in a severe 
way.  

As limitation of motion is contemplated, whether the 
veteran's disability is evaluated under Diagnostic Code 5292 
or Diagnostic Code 5295, consideration of 38 C.F.R. §§ 4.40 
and 4.45 is necessary.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use.  

While the veteran complains of constant pain, the 
demonstrated symptomatology of the lumbosacral spine 
disability does not reflect impairment which is greater than 
that which is already contemplated by the current 20 percent 
evaluation.  It is noted that the veteran's back disability 
required minimal, if any, on-going treatment, and he has had 
to undergo no corrective back surgery - a fact specifically 
pointed out by examiners on recent VA examination.  Indeed, 
the examiners have not suggested that the veteran experiences 
any functional loss due to pain beyond that demonstrated on 
clinical findings specifically made on recent examinations.  
Given that those findings do not warrant an increased rating, 
whether considered under Diagnostic Code 5292 or Diagnostic 
Code 5295, the Board finds that an increase under either 
Diagnostic Code on account of functional debility as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) is not 
warranted.  Even with consideration of 

the veteran's testimony of pain and its disabling effects, 
the Board finds no basis exists for concluding that the 
criteria for a higher rating are met.  In short, the Board 
finds that the preponderance of the evidence is against the 
claim.

Left Ankle Disorder

In December 1993, the RO established service connection for 
residuals of a left ankle strain  In doing so, the RO noted 
the September 1993 VA examination report, which showed a 
negative left ankle x-ray study, full range of motion of the 
left ankle, and a diagnosis of a history of a fracture of the 
left ankle.  

The Board notes that service medical records show that the 
veteran sprained his left ankle in July 1986, and 
subsequently was treated for complaints of not being able to 
walk.  X-rays were taken, and while the specific results were 
not noted in the record, the initial assessment of left foot 
fracture, made in July 1986, was changed in August 1986 to a 
diagnosis of left ankle sprain.  The veteran underwent 
rehabilitation therapy without subsequent complaint.  No 
ankle abnormality was noted on examination at separation from 
service in 1987; the veteran specifically denied any foot 
trouble. 

Subsequent VA x-rays of the left ankle have remained negative 
to date.  See x-ray studies dated in January 1997, August 
1998, and February 1999.  VA treatment records dated in 
November 1997 show complaints of both ankle and mid-foot 
pain, for which an assessment of arthralgia was given.  The 
site of the arthralgia -foot or ankle - was unspecified.  The 
veteran was given a rehabilitation consultation, and a left 
foot-to-ankle brace was later issued for his continued 
complaints of pain.  

On VA examination in November 1997, the veteran complained of 
some foot swelling and pain which became unbearable as the 
day progressed.  On objective examination, however, the 
veteran was found to have unremarkable posture and gait.  
While the veteran presented to the examination using two 
crutches and a corset-type back brace, when asked to discard 
these for examination, the VA 

examiner found that the veteran was able to ambulate, get on 
and off of the examination table, and in and out of the 
office chair - each action with "minimal problems."  There 
was no obvious deformity of the left ankle.  Range of motion 
testing of the left ankle revealed dorsiflexion to 
approximately 9, maybe, 10 degrees, 40 degrees of plantar 
flexion, and normal inversion and eversion.  The diagnosis 
was old fracture of the foot and ankle, with some diminished 
range of motion with plantar flexion, and "probably" some 
developing traumatic arthritis.  The site of the arthritis 
was not specified.  

On VA examination in February 1999, the veteran reported left 
ankle pain with any ankle motion, with an aching-type pain, 
especially at night.  Some relief was reported with use of 
his foot orthosis which extended from the knee to the foot.  
The veteran also appeared to use a cane.  The examiner noted 
no dislocation, subluxation, or inflammatory arthritis.  The 
veteran explained that his inability to work was due to his 
general mental status.  On examination, there was no left 
ankle atrophy of the associated musculature of the foot and 
ankle.  Active range of motion testing revealed inversion to 
20 degrees, eversion to 5 degrees, dorsiflexion to 90 
degrees, and plantar flexion to 30 degrees, with complaints 
of pain at all extremes of range of motion.  Passive range of 
motion included dorsiflexion to 100 degrees, plantar flexion 
to 30 degrees, and inversions to 30 degrees and 15 degrees.  
The examiner found no pain over the medial or lateral 
malleolus.  There was no ankle swelling.  There was no loss 
of ankle function.  The examiner pointed out that, while the 
veteran complained of marked pain with palpation over the 
anterior fib-talar ligament region, on examination, the soft 
tissues of the foot were considered to be within normal 
limits.  While the veteran complained of marked pain with any 
weight-bearing, no palpable abnormalities were noted on 
examination.  The foot pulses were 2/4 bilaterally.  No 
ankylosis was found.  The diagnosis was history of left ankle 
fracture and progressive pain syndrome of the left ankle.  
Associated x-rays were negative, as were prior studies noted 
above.  

A June 1999 VA outpatient treatment record indicates that the 
veteran had 10 degrees of dorsiflexion with no pain, and 20 
degrees of plantar flexion, again, 

with no pain; mild anterior drawer sign on the left with 
severe discomfort in inversion and eversion of the ankle.  
Left ankle instability was assessed.  X-rays were thought to 
indicate a positive talar tilt on weight bearing, which was 
thought to correlate to his reports of discomfort.  Minimal 
joint space narrowing was noted in the ankle joint, with 
evidence of subtalar joint arthritis.  

At the September 1999 hearing, the veteran testified that his 
ankle and foot remain painful and unstable; he also testified 
that his left ankle and foot pain become worse as the day 
wears on.  

The veteran's left ankle disability is currently rated as 10 
percent disabling under Diagnostic Code 5271, on account of 
moderate limitation of motion.  A 20 percent evaluation is 
assigned for "marked" limitation of motion.  Id.  A 20 
percent evaluation may also be assigned where the ankle is 
ankylosed in plantar flexion of less than 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  (Full range of motion 
of the ankle is from 0 degrees to 20 degrees of dorsiflexion, 
and from 0 degrees to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II (1999)).  

Considering the extent of the impairment shown in light of 
the applicable rating criteria, the Board concludes that no 
more than the current 10 percent rating is warranted for left 
ankle sprain under Diagnostic Code 5271.  Limitation of 
dorsiflexion to 10 degrees -without pain, and plantar flexion 
to 20 degrees -without pain, as shown on evaluation in June 
1999, when considered in conjunction with the problems 
experienced by the veteran on prolonged use, approximates no 
more than "moderate" limitation of motion.  38 C.F.R. § 4.71, 
Plate II. 

There is no evidence showing that dorsiflexion was less than 
10 degrees or plantar flexion was less than 20 degrees, and 
recent VA examination reports show lesser impairment.  That 
is, greater range of painless motion.  This is significant 
because, as noted above, a 20 percent evaluation is not 
assignable until limitation of motion is "marked." Code 5271. 
The term "marked" is not defined by regulation, but a review 
of the entire regulatory scheme for rating the ankle suggests 
that the 

problems experienced by the veteran are not of the degree 
contemplated by a 20 percent rating. For instance, a 20 
percent rating is not warranted unless there is ankylosis of 
the subastragalar or tarsal joint in a poor weight-bearing 
position, 38 C.F.R. § 4.71a, Diagnostic Code 5272, or 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  See Diagnostic Code 5270.  The veteran's 
limitations have never been so bad as to even roughly equate 
to such debility, especially since no swelling was found on 
repeated VA examination, and his disorder requires no ongoing 
treatment or surgical repair.  Even with instability as 
recently noted in June 1999, there is no indication that such 
a problem equates to the type of debility noted above for a 
20 percent rating.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.

Although the veteran's representative has argued that an 
extraschedular rating is warranted, there is no indication 
that either disability at issue has caused problems such as 
would result in frequent hospitalizations or marked 
interference with employment beyond that contemplated by the 
schedule.  38 C.F.R. § 3.321(b)(1) (1999).  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (1999).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
either issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  § 3.321(b)(1).  


ORDER

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain with degenerative joint disease is denied.  

An evaluation in excess of 10 percent for service-connected 
left ankle strain is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

